PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schulte, Eric, Frank
Application No. 13/781,927
Filed: 1 Mar 2013
For: 3D Packaging With Low-Force Thermocompression Bonding Of Oxidizable Materials
:
:
:
:	NOTICE VACATING PETITION
:
:
:


The purpose of this notice is to advise you that the decision automatically granted by Electronic Filing System (EFS) on May 20, 2021, is hereby VACATED for the reasons indicated below:

The record discloses the following:

■	A Notice of Allowance and Fee(s) Due/ Notice of Allowability was mailed on February 1, 2021, which set a Non-Extendable Statutory Period for reply of three (3) months.  

■	A Notice to File Corrected Application Papers was mailed on February 19, 2021.  Applicant is given two (2) months from the mail date of this Notice.  

■	A Notice of Abandonment was mailed on May 18, 2021, for failure to timely pay the issue fee and for failure to respond to the Notice mailed February 19, 2021. 

■	On May 20, 2021, a Petition for Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a) was filed by EFS and automatically granted by EFS on May 20, 2021.  The petition was accompanied by a petition fee of ($1,050) and the issue fee of ($600).    

However, the applicant failed to submit a response with the appropriate changes as required by the Notice to File Corrected Application Papers mailed February 19, 2020.  

In view of the above, the petition automatically granted by EFS on May 20, 2021, is vacated and the application remains ABANDONED.

A response to this letter must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The petition should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. 


Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 
www.uspto.gov/ebc/efs_help.html
			(for help using EFS-Web call the 
			 Patent Electronic Business Center
                                     at (866) 217-9197)

Any questions concerning this matter may be directed to the undersigned at (571) 272-4618.  



/KIMBERLY A INABINET/Paralegal Specialist, OPET